                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                   CENTRAL DIVISION
                                      (at Lexington)

    GRAY CONSTRUCTION, INC.,                      )
                                                  )
              Plaintiff,                          )       Civil Action No. 5: 17-484-DCR
                                                  )
    V.                                            )
                                                  )
    ENVIROTECH CONSTRUCTION                       )                JUDGMENT
    CORP.,                                        )
                                                  )
              Defendant.                          )

                                      ***   ***   ***   ***

         In accordance with the Memorandum Opinion and Order entered this date, the

Memorandum Opinion and Order entered on January 28, 2019 [Record No. 77], and pursuant

to Rule 58 of the Federal Rules of Civil Procedure, it is hereby

         ORDERED and ADJUDGED as follows:

         1.       Judgment is entered in favor of Plaintiff Gray Construction and against

Defendant Envirotech Construction Corp. in this civil action.

         2.       Plaintiff Gray Construction is awarded prejudgment interest against Defendant

Envirotech Construction Corp. in the amount of $12,073.00.

         3.       Plaintiff Gray Construction is awarded damages against Defendant Envirotech

Construction Corp. in the amount of $656,335.58, plus post-judgment interest at the legal rate

from this date until paid.

         4.       This is a FINAL and APPEALABLE Judgment and there is no just cause for

delay.



                                               -1-
 
    Dated: April 19, 2019.




                             -2-
 
